Citation Nr: 0830781	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the service-connected 
gun shot wound perforating left hand with fracture deformity 
3rd and 4th metacarpal bones, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from June 1943 through January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Decatur, Georgia.


FINDINGS OF FACT

The veteran's left hand disability is manifested by fracture 
deformity of the 3rd and 4th metacarpal bones, but not by 
bony deformity of any other finger or of the thumb.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
gun shot wound perforating left hand with fracture deformity 
3rd and 4th metacarpal bones are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2006); 
38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5219 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increase rating for his service-
connected left hand disability, which was secondary to an in-
service gunshot wound.  He was initially service-connected in 
March 1946, immediately after his discharge from service.  He 
filed this claim for an increase in January 2005.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established, however, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran received a gunshot wound to his hand while 
cleaning a 45 caliber pistol in 1945.  The bullet entered the 
palmer surface of the hand and exited through the dorsal 
surface of the left hand.  He sustained a compound comminuted 
complete fracture of the 3rd and 4th metacarpals.  The wounds 
on each side of the hand were described as small irregular 
circular wounds.  The veteran's claims folder contains no 
medical evidence showing he was treated or had trouble with 
his hand since he was examined by VA in March 1948.  

Since the 1948 VA examination, the medical evidence available 
for review in this case includes only the February 2005 
VA/QTC examination report with an accompanying x-ray report.  
The x-ray report showed degenerative changes of the fingers 
consistent with moderate osteoarthritis, which the examiner 
noted to be "incidental and unrelated to the veteran's 
established diagnosis."  The Board, therefore, is not 
analyzing the veteran's claim under the arthritis criteria 
found in 38 C.F.R. § 4.71a, DC 5010.  The veteran's 
disability is evaluated under DC 5219.  Limitation of a 
finger may be evaluated under DCs 5216 through 5219 if there 
is unfavorable ankylosis or limited motion preventing flexion 
of tips to within 2 inches (5.1 cms) of the median transverse 
fold of the palm.

Notes prior to diagnostic codes 5216 to 5223 state that, if 
both the MCP and PIP joints of a digit are ankylosed, the 
digit is to be evaluated for unfavorable ankylosis, even if 
each joint of the digit is individually fixed in a favorable 
position.  The veteran is evaluated under DC 5219 on the 
basis of unfavorable ankylosis of the third and fourth 
fingers, even though there is a 3.5 cm gap between the 
proximal transverse crease of the palm to the left hand index 
fingertip, long fingertip, ring fingertip, and little 
fingertip.  See February 2005 examination report.  The 
examiner noted that the veteran is right hand dominant, so 
this disability's impact is to the minor extremity.  Id.  
Under DC 5219, the maximum schedular evaluation that may be 
assigned for ankylosis of the third and fourth fingers of the 
minor hand is 20 percent, which is the rating that has been 
assigned.

Given the gunshot wound etiology of the service-connected 
hand disability, the Board has considered whether a separate 
rating would be warranted under diagnostic criteria for 
rating muscle injury. See 38 C.F.R. § 4.73. The record, 
however, does not contain evidence of muscle injury 
involvement.  No muscle groups have been identified as being 
involved. Thus, there is no medical evidence that would 
warrant a separate rating under diagnostic criteria for 
evaluating muscle injury. See 38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2007).

There are no identified peripheral nerve pathologies shown in 
the medical record as related to the service-connected 
residuals of the gunshot wound. No peripheral nerve 
pathologies have been identified that are associated with the 
service-connected residuals of gunshot wound to the hand. 
Thus, there is no medical evidence that would warrant a 
separate rating under diagnostic criteria for evaluating 
diseases of the peripheral nerves. See 38 C.F.R. § 4.124a.

There is no evidence of painful scarring or other disability 
that would warrant a separate evaluation. 38 C.F.R. § 4.118.  
When the hand was examined in 2005, the scars were described 
as puncture scars on the palmer and dorsal surface of the 
left hand measuring 0.5 centimeters in diameter.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion.  

The Board is unable to find any other Diagnostic Code that 
would warrant an evaluation in excess of 20 percent for 
ankylosis of these two fingers. The veteran's opposition of 
the thumbs was noted as being within normal limits.  The 
evidence is unfavorable to a finding that there is amputation 
or equivalent loss of use of either of these fingers, so as 
to warrant an evaluation in excess of 20 percent under the 
amputation criteria. There is no regulation providing a 
criterion that would allow an evaluation in excess of 20 
percent for disability of the third and fourth fingers, in 
the absence of findings equivalent to amputation.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for disability of the 
veteran's service-connected gun shot wound perforating left 
hand with fracture deformity 3rd and 4th metacarpal bones.  
The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Extraschedular Rating
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance. However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented that the UnderSecretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is no evidence that the veteran's service-connected gun 
shot wound perforating left hand with fracture deformity 3rd 
and 4th metacarpal bones has caused such marked interference 
with work-like tasks, such as activities of daily living, or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of regular schedular 
standards. The February 2005 examiner noted that the veteran 
can tie his shoelaces without difficulty, can fasten buttons 
without difficulty, and can pick up a piece of paper and tear 
it without difficulty.  The veteran himself does not contend 
that he is entitled to an extraschedular evaluation. In the 
absence of unusual disabling factors related to a service-
connected disability at issue in this decision, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, supra.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in February 2005 informing him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  While the letter did not satisfy 
the requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date, these issues are moot considering the 
findings based upon he merits of the veteran's claim.  


In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The RO sent 
the veteran a letter in July 2008 that sufficiently satisfied 
the requirements of Vazquez-Flores.   VA's duty to notify the 
veteran was met in this case.  

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his VA/QTC examination 
report have been associated with the claims folder.  The 
veteran has not notified VA of any additional relevant 
evidence to support his claim.  He requested a hearing, but 
withdrew that request in a July 2008 written statement, so 
there is no hearing transcript of record.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.




ORDER

Entitlement to a rating in excess of 20 percent for the 
service-connected gun shot wound perforating left hand with 
fracture deformity 3rd and 4th metacarpal bones is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


